Order entered July 16, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00664-CV

            MEDICAL CITY DALLAS HOSPITAL, INC., ET AL., Appellants

                                              V.

                              ARDELL WILLIAMS, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-04209-A

                                          ORDER
       We GRANT appellee’s July 14, 2014 unopposed motion for an extension of time to file

her brief. Appellee shall file her brief on or before August 15, 2014. We caution appellee that

no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                     /s/   ADA BROWN
                                                           JUSTICE